TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00735-CV



                                    In re Catherine Tower, LLC


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            OPINION


                A Texas property taxpayer has invoked its right, conferred on all such persons by the

1997 “Texas Taxpayer Bill of Rights,”1 to challenge the tax appraisal of its property by comparison

to “the median appraised value of a reasonable number of comparable properties appropriately

adjusted,” first before the local appraisal review board, then in district court.2 The litigation tactics

of the local appraisal district ultimately yielded orders from the district court compelling production

to the district, over the taxpayer’s objections, and constrained only by a protective order limiting

dissemination to third parties, of the entirety of a third-party financing appraisal of the taxpayer’s

property. This financing appraisal is over 200 pages in length and contains extensive financial

and business information regarding the property and the taxpayer—matters that a taxpayer, at




        1
        See Act of May 25, 1997, 75th Leg., R.S., ch. 1039, §§ 37, 42, 1997 Tex. Gen. Laws 3897,
3915–17.
        2
          See Tex. Tax Code §§ 41.43(b)(3) (providing this standard in protest proceedings before
appraisal review board), 42.26(a)(3) (parallel provision in suit for judicial review of appraisal review
board’s ruling on protest).
least in Texas, would ordinarily have no duty to disclose to an appraisal district or any other organ

of government.

               The taxpayer seeks mandamus relief from the district court’s order, urging among

other objections brought forward that the discovery at issue is irrelevant to, and not reasonably

calculated to lead to the discovery of admissible evidence regarding, the type of unequal-appraisal

remedy it is seeking. We agree that mandamus relief is warranted.

               The taxpayer and relator is Catherine Tower, LLC, which in April 2016 acquired a

high-rise apartment complex, commonly known as “The Catherine,” located on Barton Springs Road

in Austin. This location is in Travis County, and is thus within the jurisdiction of the Travis Central

Appraisal District (TCAD), the real party in interest.3 TCAD subsequently appraised the property’s

value for the 2016 tax year in excess of $134 million. Catherine timely protested this proposed

valuation to the local appraisal review board, was rejected, and then appealed the board’s order

through suit in district court.4 In its suit, Catherine has relied solely on the ground of “unequal

appraisal”—i.e., that TCAD discriminated against it relative to other taxpayers5—as determined

through the previously described comparison to “the median appraised value of a reasonable number


       3
          See id. §§ 6.01–.02 (establishing appraisal district in, and with boundaries coextensive
with, each county).
       4
          See id. §§ 42.01, .21. Catherine Tower also prays for the attorney’s fees authorized if it
prevails. See id. § 42.29.
       5
          See Tex. Const. art. VIII, § 1(a) (“Taxation shall be equal and uniform.”); Tex. Tax Code
§§ 41.41(a)(2) (providing that grounds for protest before appraisal review board include “unequal
appraisal of the owner’s property”), .43(b) (prescribing procedures and standards for determining
protests before board, including “on the ground of unequal appraisal of property”); id. §§ 42.24, .26
(prescribing procedures and remedies in district court in regard to “inequality” in or “unequal”
appraisal of property).

                                                  2
of comparable properties appropriately adjusted.” This is the standard or means of establishing

unequal appraisal in district court that the Legislature authorized through Tax Code Section

42.26(a)(3),6 and is the counterpart to Tax Code Section 41.43(b)(3), which applies in the underlying

administrative proceedings before the appraisal review board.7

               Catherine had financed its purchase of the property through a loan obtained from a

financial-services arm of Prudential Insurance Company, secured by a deed of trust for Prudential’s

benefit that was recorded in the Travis County real property records. Evidently uncovering that

filing, TCAD served notice in the litigation of its intent to take a deposition on written questions

from Prudential, accompanied by a request for production of documents calculated to secure any

analyses of the property’s value that had been prepared or obtained in connection with the loan.8 The

document request called for “[a]ny appraisals, valuations or estimates of value performed in

connection with the loan by [Prudential] to Catherine Tower,” and cited an attached copy of the

recorded deed of trust. In fact, Catherine had been required to commission an appraisal of the

property in connection with Prudential’s loan, and the undertaking generated an elaborate and



       6
         See Tex. Tax Code § 42.26(a)(3) (“The district court shall grant relief on the ground that
a property is appraised unequally if . . . the appraised value of the property exceeds the median
appraised value of a reasonable number of comparable properties appropriately adjusted.”).
       7
         See id. § 41.43(b)(3) (“A protest on the ground of unequal appraisal of property shall be
determined in favor of the protesting party unless the appraisal district establishes that . . . the
appraised value of the property is equal to or less than the median appraised value of a reasonable
number of comparable properties appropriately adjusted.”).
       8
          See Tex. R. Civ. P. 199.2(b)(5), 200.1, 205. The mandamus record reflects that TCAD
also attempted to seek similar valuation-related documents or information directly from Catherine
—including the closing statement reflecting the sale price Catherine had paid. However, the present
mandamus proceeding concerns only TCAD’s discovery requests aimed at Prudential.

                                                 3
lengthy analysis of the property’s value, taking account of, in Catherine’s words, “confidential

financial and budgeting projections—such as tenant names, addresses, balances owed, and lease

terms; company financial health; and company financial projects and performance information.”

                To simplify the material portions of a complicated ensuing procedural history,

Catherine preserved objections that the document request exceeded the permissible scope of

discovery by seeking information that was neither relevant to an unequal-appraisal claim brought

under Tax Code Section 42.26(a)(3), nor reasonably calculated to lead to admissible evidence. The

district court signed a series of orders having the ultimate effect, as indicated, of requiring production

of the entire Prudential financing appraisal to TCAD, limited only by a protective order restricting

dissemination beyond the parties, court, and witnesses.

                “A discovery order that compels production beyond the rules of procedure is an abuse

of discretion for which mandamus is the proper remedy.”9 “Our procedural rules define the general

scope of discovery as any unprivileged information that is relevant to the subject of the action, even

though it would be inadmissible at trial, as long as the information sought is ‘reasonably calculated

to lead to the discovery of admissible evidence.’”10 “The phrase ‘relevant to the subject matter’ is



        9
         In re National Lloyds Ins. Co., 449 S.W.3d 486, 488 (Tex. 2014) (orig. proceeding) (per
curiam) (citing In re Deere & Co., 299 S.W.3d 819, 820 (Tex. 2009) (orig. proceeding) (per curiam);
Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995) (per curiam)).
        10
            In re National Lloyds Ins. Co., 507 S.W.3d 219, 223 (Tex. 2016) (orig. proceeding)
(quoting In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding) (per curiam); Tex.
R. Civ. P. 192.3(a)); see also In re National Lloyds Ins. Co., 532 S.W.3d 794, 808 (Tex. 2017) (orig.
proceeding) (“The discovery guideposts [under the rules] can be summarized as follows: [1] only
relevant evidence is discoverable; [2] relevant evidence that is privileged is not discoverable;
[3] relevant evidence that is not privileged is discoverable when (i) it is admissible or (ii) it is
inadmissible but reasonably calculated to lead to the discovery of admissible evidence . . . .”).

                                                    4
to be broadly construed,” but “even these liberal bounds have limits.” “Evidence is relevant if ‘(a) it

has any tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.’”11 Thus, “[a]lthough the scope of discovery

is broad, a request for information ‘must show a reasonable expectation of obtaining information that

will aid the dispute’s resolution.’”12 Likewise, discovery requests must be “reasonably tailored to

include only matters relevant to the case”—i.e., they “must not be overbroad”—and such a flaw

renders requests improper independently from whether they are also burdensome or harassing.13

                Catherine disputes that the Prudential financing appraisal is relevant to its action

under Section 42.26(a)(3) or that TCAD’s request is otherwise reasonably tailored to seek relevant

or admissible information. TCAD insists that its discovery request is “narrowly tailored” in seeking

the entirety of the Prudential financing appraisal. The parties’ competing views of the discovery

reflect underlying differences regarding the nature of an unequal-appraisal claim under Tax Code

Section 42.26(a)(3) and specifically concerning the extent to which the inquiry there

prescribed—whether “the appraised value of the property exceeds the median appraised value of a

reasonable number of comparable properties appropriately adjusted”14—entails independent

consideration of the subject property’s “market value” (with both parties using the term in its



       11
            In re National Lloyds Ins. Co., 532 S.W.3d at 808 (quoting Tex. R. Evid. 401).
       12
            Id. (quoting In re CSX Corp., 124 S.W.3d at 152).
       13
          In re National Lloyds Ins. Co., 449 S.W.3d at 488 (citing In re Allstate Cty. Mut. Ins. Co.,
227 S.W.3d 667, 669–70 (Tex. 2007) (orig. proceeding) (per curiam); In re CSX Corp., 124 S.W.3d
at 153; Sanderson, 898 S.W.2d at 815).
       14
            Tex. Tax Code § 42.26(a)(3).

                                                  5
conventional sense to denote the price the property would command in the marketplace between a

willing and informed seller and willing and informed buyer).15 Resolution of this underlying

question impacts the discovery issue because the Prudential financing appraisal represents or

includes an independent appraisal of the property’s market value.

                TCAD summarizes its position as follows:


       Relator filed suit to challenge the appraised value of its property pursuant to Chapter
       42 of the Tax Code. Respondent sought discovery of an appraisal of Relator’s
       property. An appraisal of the subject property is relevant to the appraised value of
       that property. The trial court, therefore, did not abuse its discretion in allowing
       discovery that is relevant and material to the central issue in the case.16


TCAD elaborates that “an assessment of a property’s appraised value under Section 42.26(a)(3) is

an assessment of its market value.” This is so, TCAD explains, because “[b]y constitutional and

statutory law, ‘appraised value’ is an appraisal of ‘market value.’” TCAD grounds this view in the

Texas Constitution’s requirement in Article VIII, Section 1(a), that “[t]axation shall be equal and

uniform” and the ensuing, more specific requirement in 1(b) that “property . . . shall be taxed in

       15
           See id. § 1.04(7) (defining “market value” as “the price at which a property would transfer
for cash or its equivalents under prevailing market conditions” if “exposed for sale in the open
market with a reasonable time for the seller to find a purchaser,” both seller and purchaser are fully
informed, and both “seek to maximize their gains and neither is in a position to take advantage of
the exigencies of the other”); EXLP Leasing, LLC v. Galveston Cent. Appraisal Dist., ___ S.W.3d
___, ___, No. 15-0683, 2018 Tex. LEXIS 185, *7–10 (Tex. Mar. 2, 2018) (discussing similar
“market value” definition from case law: “‘the price the property would bring when it is offered for
sale by one who desires, but is not obligated to sell, and is bought by one who is under no necessity
of buying’” (quoting City of Harlingen v. Estate of Sharboneau, 48 S.W.3d 177, 187 (Tex. 2001)));
fair market value, Black’s Law Dictionary (10th ed. 2014) (defining the term as “the price that a
seller is wiling to accept and a buyer is willing to pay on the open market and in an arm’s-length
transaction”).
       16
            Internal citation omitted.

                                                  6
proportion to its value, which shall be ascertained as provided by law.” As TCAD observes, the

Texas Supreme Court has determined that the Article VIII provisions following 1(a)’s Equal and

Uniform Clause are “examples” of “equal and uniform” taxation, such that “[a] property tax is equal

and uniform only if it is in proportion to property value” and complies with 1(b).17 And a property’s

“value” under 1(b), TCAD insists, is market value, pointing to a 1996 Texas Supreme Court decision

in which the court stated that “our Constitution requires ‘value’ for ad valorem tax purposes to be

based on the reasonable market value of the property.”18 The Tax Code effectuates this same

understanding, TCAD further urges, by requiring in Chapter 23 that “all taxable property is appraised

at its market value as of January 1,”19 taking account of “the individual characteristics that affect the

property’s market value and all available evidence that is specific to the value of the property.”20

From these propositions TCAD deduces that a dispute about a property’s appraised value, including

one under Section 42.26(a)(3), concerns the property’s market value, making relevant—and opening

the door to discovery of—independent assessments of market value, “market data,” or other

“evidence concerning factors that affect market value,” such as the Prudential financing appraisal.

                 The Texas Supreme Court—subsequent to the district court’s discovery ruling

here—dismantled the logical underpinnings of TCAD’s argument. EXLP Leasing, LLC v. Galveston


        17
             In re Nestle USA, Inc., 387 S.W.3d 610, 620 (Tex. 2012) (orig. proceeding).
        18
           Enron Corp. v. Spring Indep. Sch. Dist., 922 S.W.2d 931, 935 (Tex. 1996) (citing Whelan
v. State, 282 S.W.2d 378, 380 (Tex. 1955)).
        19
          Tex. Tax Code § 23.01(a); see also id. § 1.04(7) (defining “market value” as previously
noted), (8) (defining “appraised value” as “the value determined as provided by Chapter 23 of
this code”).
        20
             Id. § 23.01(b).

                                                   7
Central Appraisal District21 in pertinent part involved a constitutional challenge brought by the

appraisal district to a specialized formula imposed under Tax Code Chapter 23 for appraising the

taxable value of certain heavy equipment.22 The formula had the effect of reducing the equipment’s

appraised value to what the appraisal district decried as “a minute fraction” of its market value.23

This reduction, the appraisal district asserted, violated Article VIII, Section 1(a)’s requirement of

“equal and uniform” taxation and 1(b)’s requirement that property be taxed “in proportion to its

value.”24 This was so, the district reasoned, because the property “value” referenced there means

market value, in essence constitutionalizing market value as the basis for appraisal and not merely

as a cap.25 The Texas Supreme Court rejected that notion:


        Nothing in the constitution . . . binds the legislature to tax only on “market value”
        as so defined. The constitution refers only to the legislature’s authority to set
        the “value” of property for taxation. It sets no requirement that “value” must
        approximate “market value.” In fact, section 1(b) does not mention “market value”
        at all. Instead, the constitution assigns to the legislature the task of determining


        21
             ___ S.W.3d ___, 2018 Tex. LEXIS 185.
        22
             See id. at *3–4 (citing Tex. Tax Code § 23.1241(b)).
        23
             See id. at *8.
        24
             See id. at *8–9.
        25
            See id.; cf. Tex. Const. art. VIII, § 20 (“No property of any kind in this State shall ever be
assessed for ad valorem taxes at a greater value than its fair cash market value . . . .”). The appraisal
district’s challenge was thus similar to the constitutional challenge to Tax Code Sections 41.43(b)(3)
and 42.26(a)(3) that the City of Austin attempted to raise in its recent suit against TCAD. See City
of Austin v. Travis Cent. Appraisal Dist., 506 S.W.3d 607, 611 (Tex. App.—Austin 2016, no pet.)
(summarizing City’s allegations “that the challenged Tax Code provisions ‘have incentivized
taxpayer protests and led to widespread diminution of appraised property values to a ‘median value’
that is below market value,’” which in the City’s view “‘ha[d] resulted in unequal taxation in
violation of the Texas Constitution’” (quoting the City’s amended pleadings)).

                                                    8
       “value,” providing that it “shall be ascertained as may be provided by law.” This
       provision, would seem to leave the Legislature free to adopt the mode of ascertaining
       the value of any class of property by such method as it might deem best.26


Nor had it ever held otherwise, the supreme court asserted, distinguishing a number of its prior

decisions that the district, similar to TCAD here, had touted as precedent for a constitutional linkage

of “value” to market value.27

               The supreme court similarly rejected an argument by the appraisal district that its

constitutional construction had been “codified” into the Tax Code. While acknowledging that “the

tax code is built on the foundation of taxing property at market value,” the court observed that the

Code’s use of “market value” did not uniformly denote the conventional meaning of the price a

willing buyer would pay a willing seller:


       Viewing tax code chapter 23 as a whole, the legislature clearly chose a single
       label—“market value”—as a catch-all reference to the taxable value produced
       through application of the code’s rules. Exactly what “market value” means for
       taxation purposes depends on the circumstances at hand and the rules the legislature
       prescribed for them. The tax code has not “codified” a single understanding of
       market value as the price a willing buyer would pay a willing seller. Rather, the term
       encompasses a variety of ways to determine taxable value.28




       26
        EXLP Leasing, LLC, 2018 Tex. LEXIS 185, at *8–9 (internal citations and some quotation
marks omitted).
       27
           See id. at *15–16 (distinguishing, among other cases, Enron Corp., 922 S.W.2d at 935,
as “not a case construing constitutional ‘value,’ nor . . . any dispute . . . whether valuation of the
property at issue was market-value based”).
       28
         Id. at *12 (citing Tarrant Appraisal Dist. v. Colonial Country Club, 767 S.W.2d 230, 234
(Tex. App.—Fort Worth 1989, writ denied)).

                                                  9
                 Guided by EXLP, we reject TCAD’s premise that a dispute about a property’s tax

appraisal value automatically or inherently places the property’s market value (in the sense of what

a willing buyer would pay a willing seller) at issue and thereby permits broad discovery of market-

value-related information. Nor does Section 42.26(a)(3), the specific basis for Catherine’s appraisal

challenge here, open that door so widely. Section 42.26(a)(3) states:


        (a)      The district court shall grant relief on the ground that a property is appraised
                 unequally if:

                 ...

                 (3)     the appraised value of the property exceeds the median appraised
                         value of a reasonable number of comparable properties appropriately
                         adjusted.29


The relief authorized by Section 42.26(a)(3), as Catherine correctly observes, does not hinge upon

whether the subject property’s appraisal is consonant with its market value. Rather, Section

42.26(a)(3) assumes whatever “appraised value” has been assigned by the appraisal district,

regardless how derived or whether correctly or incorrectly determined under that measure. Section

42.26(a)(3) thus stands in contrast to a taxpayer’s challenge to the underlying determination of the

appraised value in itself, which is a separate ground that Catherine has not pursued in district court.30

                 Similarly, the analysis prescribed by Section 42.26(a)(3) does not independently



        29
             See Tex. Tax Code § 42.26(a)(3).
        30
          See id. § 41.41(a)(1) (“A property owner is entitled to protest . . . determination of the
appraised value of the owner’s property.”); cf. id. § 41.41(a)(2) (allowing protest on separate ground
of “unequal appraisal of the owner’s property”). Catherine did challenge the underlying appraised
value before the appraisal review board, however, alongside its unequal-appraisal challenge.

                                                   10
determine the market value of either the subject property or the comparison properties.31 Essentially,

one merely takes the appraised values of the subject property and of the comparison properties as

“found on the tax rolls” and compares them, and “the only independent analysis required is adjusting

the appraised values [of the comparison properties] to put the properties on equal footing.”32 Section

42.26(a)(3) thereby differs from—and represents a less burdensome alternative to—the other

statutory means through which a taxpayer may establish an unequal-appraisal claim,33 which would

require independent appraisals.34 And that is the very purpose of Section 42.26(a)(3), as Catherine


        31
          See Harris Cty. Appraisal Dist. v. United Inv’rs Realty Trust, 47 S.W.3d 648, 651–53
(Tex. App.—Houston [14th Dist.] 2001, pet. denied) (reaching that conclusion under parallel
predecessor statute).
        32
          Id. at 653; see also Weingarten Realty Inv’rs v. Harris Cty. Appraisal Dist., 93 S.W.3d
280, 286 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (op. on reh’g) (“In order to perform the
calculation under this statute, the appraisal expert determines a reasonable number of comparable
properties[,] . . . takes the appraised value of those properties from the public record, and
appropriately adjusts them to the subject property.” (citing United Inv’rs Realty Trust, 47 S.W.3d
at 654)).
        33
           See Tex. Tax Code § 42.26(a)(1) (requiring relief if “the appraisal ratio of the property
exceeds by at least 10 percent the median level of appraisal of a reasonable and representative
sample of other properties in the appraisal district”), (2) (requiring relief if “the appraisal ratio of the
property exceeds by at least 10 percent the median level of appraisal of a sample of properties in the
appraisal district consisting of a reasonable number of other properties similarly situated to, or of the
same general kind or character as, the property subject to the appeal”); see also id. § 1.12(b)
(defining “appraisal ratio” as “the ratio of a property’s appraised value as determined by the appraisal
office or appraisal review board, as applicable, to: (1) the appraised value of the property according
to law if the property qualifies for appraisal for tax purposes according to a standard other than
market value; or (2) the market value of the property if Subdivision (1) of this subsection does
not apply”).
        34
          United Inv’rs Realty Trust, 47 S.W.3d at 653 (observing that these other means “require[]
a taxpayer to obtain an independent appraisal of the market value of a representative sample or other
properties in the appraised district, or a sample of other properties that are similarly situated, or of
the same general character as the property at issue”); accord Harris Cty. Appraisal Dist. v. Houston
8th Wonder Prop., L.P., 395 S.W.3d 245, 251–52 (Tex. App.—Houston [1st Dist.] 2012, pet.

                                                    11
emphasizes. As this Court observed recently in another appeal involving TCAD, the Legislature

added the language now codified in Section 42.26(a)(3), as well as that of the counterpart Section

41.43(b)(3), as components of the 1997 Texas Taxpayer Bill of Rights, an enactment having “the

intention of facilitating tax remedies for property owners.”35

                If the information contained in the Prudential financing appraisal could have

any potential relevance to Catherine’s Section 42.26(a)(3) claim, it could only be in regard to

“the only independent analysis required” under that provision,36 identifying “comparable properties”

and making “appropriate[] adjust[ments].”37       Adjustments to the comparable properties are

made, generally speaking, “according to factors that tend to influence value, such as location, age,

depreciation, physical characteristics of the property, and ‘economic factors.’”38        Effective

January 1, 2016, the Legislature amended the Tax Code to further specify that “[t]he selection of

comparable properties and the application of appropriate adjustments for the determination of an

appraised value of property by any person under Section 41.43(b)(3) or 42.26(a)(3) must be based


denied) (op. on reh’g) (“Although market value may not be necessary to a determination made
pursuant to Tax Code section 42.26(a)(3), it is not irrelevant to a determination of appraisal value
made pursuant to section 42.26(a)(1) & (2),” as “market value is an element of the calculation of
‘appraisal ratio’ that may be used to determine whether an appraisal is equal and uniform” under
Section 42.26(a)(1) and (2).).
       35
          City of Austin, 506 S.W.3d at 614 (citing United Inv’rs Realty Trust, 47 S.W.3d at 652);
see also United Inv’rs Realty Trust, 47 S.W.3d at 652–53 (recounting this history).
       36
            United Inv’rs Realty Trust, 47 S.W.3d at 653.
       37
            See Tex. Tax Code § 42.26(a)(3).
       38
Houston 8th Wonder Prop., L.P., 395 S.W.3d at 254 (quoting In re MHCB (USA) Leasing
& Fin. Corp., No. 01-06-00075-CV, 2006 Tex. App. LEXIS 3515, at *10 (Tex. App.—Houston [1st
Dist.] Apr. 27, 2006, orig. proceeding) (mem. op.)).

                                                 12
on the application of generally accepted appraisal methods and techniques,” with “adjustments . . .

based on recognized methods and techniques that are necessary to produce a credible opinion.”39

                Acknowledging the potential relevance to adjustments, Catherine has urged in the

alternative that TCAD is at most entitled to production of limited portions of the Prudential financing

appraisal revealing the properties deemed comparable by the third-party appraiser and the factors this

appraiser used in making adjustments to those properties. In fact, Catherine produced twenty-nine

pages of redacted excerpts from the Prudential appraisal in which it purported to disclose that

information, apparently in the belief that an interim ruling by the district court had required only this.

But TCAD insists that it is entitled to the entirety of the Prudential financing appraisal, save only

an agreed-upon redaction of the sale price Catherine paid for its property. Its reasoning is

again unconvincing.

                In attempting to justify its broad discovery demand, TCAD points to specific types

of information that it seeks within the Prudential appraisal.           It explains—without apparent

acknowledgment of the production already made—that “[t]he bank’s appraisal will contain a list of

comparable properties that have been adjusted to account for differences reflected in the market

between the subject property and its competitors.” TCAD also emphasizes a 2006 memorandum

opinion from a sister court that permitted limited discovery in a Section 42.26(a)(3) case concerning

market value of a subject property and comparison properties, in the view that such information

“could potentially be relevant” by illuminating the “price” of various required adjustments and was




        39
           Act of May 23, 2015, 84th Leg., R.S., ch. 101, § 1, 2015 Tex. Gen. Laws 1101, 1101
(current version at Tex. Tax Code § 23.01(f)).

                                                   13
thus “not so irrelevant as to render it undiscoverable.”40 That case, MHCB, predates EXLP, and

Catherine asserts that even the issuing court “has since distanced itself” from it. But setting any such

concerns aside, MHCB would not support the deep dive into Catherine’s financial and business

information that TCAD attempts here. On the contrary, MHCB ultimately held that discovery

requests probing into, e.g., the financing of the subject property and seeking “all documents that state

an opinion of the value of some or all of” the property were irrelevant or otherwise beyond the proper

scope of discovery.41

                 TCAD’s arguments reveal its request to be, at best, vastly overbroad, a mere “fishing

expedition.” “A central consideration in determining overbreadth is whether the request could have

been more narrowly tailored to avoid including tenuous information and still obtain the necessary,

pertinent information.”42 If TCAD perceives in good faith that Catherine may possess specific

information not already produced that is relevant to the selection of comparable properties and the

application of appropriate adjustments to those properties under Section 42.26(a)(3), then it should

formulate requests that seek that specific information (subject, of course, to Catherine’s right to raise

further objections at that juncture regarding scope, or assertions of privilege). But the present

request, to the effect of “hand over your entire financing appraisal,” is “narrowly tailored” only if

one credits TCAD’s fallacious syllogism that an appraisal dispute under Section 42.26(a)(3) means

that market value is at issue, exposing the taxpayer to intrusive discovery of “market data.”


        40
             See In re MHCB (USA) Leasing & Fin. Corp., 2006 Tex. App. LEXIS 3515, at *12–13.
        41
             See id. at *14–24.
        42
          In re CSX Corp., 124 S.W.3d at 153 (citing In re American Optical Corp., 988 S.W.2d
711, 713 (Tex. 1998) (orig. proceeding) (per curiam)).

                                                   14
               Further, we would echo the observation by Catherine that such broad-ranging

discovery of market-value information in a Section 42.26(a)(3) claim thwarts the Legislature’s intent

underlying that provision. For one, it effectively conflates the Section 42.26(a)(3) remedy with the

more onerous alternative means of proving unequal appraisal, if not also with a challenge to the

underlying appraisal valuation. Worse, as Catherine urges, such discovery tends to undermine the

Section 42.26(a)(3) remedy altogether. By threatening disclosure of sensitive financial information

to taxing and other governmental authorities as a price of invoking Section 42.26(a)(2), the tactic

tends to deter or punish taxpayers who avail themselves of the remedy. And the disclosure,

Catherine further suggests, also achieves the practical effect of mandatory sale-price disclosure

despite the Legislature’s longstanding refusal to require it.

               Catherine’s concerns have been echoed by several amici who have filed letter briefs

in support of Catherine’s petition.43 Collectively they represent to us, without apparent dispute from

TCAD, that TCAD’s discovery tactics are common among appraisal districts statewide in resistance

to Section 42.26(a)(3) claims. A related theme is that the present issues regarding discovery under

Section 42.26(a)(3) have “widespread impact” and are “repeatedly litigated” below, yet have

persistently eluded appellate review because Texas property taxpayers typically cannot afford to




       43
         Amici include Crow Holdings Capital Partners, L.L.C.; Greystar Real Estate Partners,
LLC; Mid America Apartments; the Texas Apartment Association; the Texas Association of
Manufacturers; the Texas Building Owners and Managers Association; the Texas Public Policy
Foundation; and Texas Self Storage Association, Inc.

                                                 15
carry the fight to that level.44 If that is so, this opinion should provide some needed clarification as

to the respective rights of Texas property taxpayers and local appraisal districts who serve them.

                We conditionally grant Catherine’s petition for writ of mandamus. We order that the

district court withdraw its orders compelling production of the Prudential financing appraisal and

overruling Catherine’s objections to the relevance of the underlying request, sustain Catherine’s

objections, and undertake other proceedings consistent with this opinion. The writ will issue only

in the unlikely event it does not comply.



                                                 _________________________________________
                                                 Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: June 20, 2018




        44
          In this regard, it is perhaps ironic that TCAD in its filings has repeatedly characterized
Catherine’s property as “luxury” apartments, as if such labels (or related ability to afford the litigation)
should be a legitimate basis for treating a party less favorably under the law.

                                                    16